DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 11//2021, with respect to the rejection(s) of the claim(s) under prior art have been fully considered and are persuasive in lieu of the newly claimed subject matter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “an overlying surface”.  This limitation is indefinite because it is unclear as to both what ‘surface’ is being referred to (e.g. the compressible soil strata, the granular material, the layer of geosynthetic material, the ground surface, any material touching 
Claim 1 recites the limitation “the top member is spaced from and unconnected to the object”.  This limitation is indefinite because it is unclear as to how this is possible (e.g. they are connected by the granular material layer between them, they are connected by both being installed by the same workers, and designed by the same engineers).
Claim 25 recites the limitation “the torsional force is applied by bearing against a trailing edge of the top member”.  This limitation is indefinite because it is grammatically incorrect and lacking an object to provide the torsional force.  As such, it is unclear as to what exactly is intended to be claimed (e.g. what is bearing against the top member to institute said torsional force, is this the ‘bearing’ part of a rotating ball bearing set, does bearing or ‘resting’ against the trailing edge of the top member cause it to move, etc).
Claims 2-16, 18, 20, 23, 24 and 26-28 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14 and 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by White (US 2016/0194833).
Regarding claim 1, White discloses a system for reinforcing a compressible soil strata, the system comprising:  (a) an array of helical rigid-inclusions [110], wherein each helical rigid-inclusion comprises an elongate body [115], a top member [upper 120, right-most inclusion in Figure 1] positionable proximal to one end of the elongate body, and at least one lower helically-formed member [lower 120, right-most inclusion in Figure 1] secured to an end of the elongate body opposite to the top member; and (b) a load transfer platform [154] configured to transfer at least a portion of a load force from an object upon an overlying surface [rails (not shown) and/or train (not shown)] to the at least one helical rigid- inclusion, wherein the load transfer platform comprises a granular material [ballast stone, 130], wherein the top member is spaced from and unconnected to the object [Figure 1].
Regarding claims 2 and 3, White further discloses the top member is helical and connected to the first end [Figure 1].
Regarding claims 4 and 5, White further discloses the top member is substantially planar and connectible to the first end [top of helix and top of elongate body are horizontal and/or planar with one another and the load transfer platform per Figure 1].
Regarding claim 14, White further discloses the load is positioned upon a shallow foundation [160] or a slab-on-grade, each of which is positioned above the array of helical rigid inclusions, within or on top of the load transfer platform.
Regarding claim 28, White further discloses the top end of the elongate body is positioned below the load transfer platform [Figure 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) alone.
Regarding claims 6, 7, 9, 10 and 13, although White is silent as to the size parameters of the helices, elongate body, and load transfer platform, it would have been obvious to one of ordinary skill in the art to utilize the ranges claimed by the Applicant based on a number of site specific variables including anticipated loading, soil bearing strength, materials type, cost and freight etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 8, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) in view of Perko et al. (US 2019/0271131).
Regarding claims 8, 11 and 15, although White discloses the rigid inclusions can be rotated into the ground [Paragraph 35], White is silent as to the helix of the rigid inclusion being reversibly coupled at a first end thereof such that the rotational force can be applied to a trailing edge of the helix.
Perko teaches a foundation system comprising a helical pile rigid inclusion [10], wherein the at least one helical rigid-inclusion is couplable to a rotary drive mechanism for installing the at least one helical rigid-inclusion below a surface [via the apertures and bolts; Figures 1-17B]; and the at 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by substituting the rotating diving means as described by Perko when installing the device in an area where driving impact forces are not tolerable.  Additionally, White indicates a rotating driving means can be used rather than an impact driving means.
Regarding claim 16, Perko further discloses the inclusion has a second helix [20, 22].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include a second, third, fourth or as many helices as necessary to achieve the desired rotational ability, pullout resistance and bearing capacity as determined by the Geotechnical Engineer based on the site specific conditions.  Furthermore, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) in view of Bauer (DE 4236766 A1).
Regarding claim 12, White fails to disclose the load transfer platform comprises an embedded geotextile/geosynthetic.
Bauer teaches a foundation system [Figure 1] wherein a load transfer platform [12] has an embedded geotextile/geosynthetic [3].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by adding the geotextile/geosynthetic of Bauer to prevent .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) in view of Musgrave (GB 2529424 A).
Regarding claim 27, White fails to disclose the top end of the elongate body is positioned within a lower portion of the load transfer platform.
Musgrave teaches a foundation system wherein the top end of an elongate body [202] is positioned within a lower portion [Page 5, Lines 23-25] of a load transfer platform [102].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by embedding the top of the elongate body into the lower portion of the load transfer platform as described by Musgrave depending on the on a number of site specific variables including anticipated loading, soil bearing strength, materials type, etc.

Claims 17, 18, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) in view of Perko et al. (US 2019/0271131) and Musgrave (GB 2529424 A).
Regarding claim 17, White discloses a system/method for reinforcing a compressible soil strata, the system comprising:  (a) an array of helical rigid-inclusions [110], wherein each helical rigid-inclusion comprises an elongate body [115], a top member [upper 120, right-most inclusion in Figure 1] positionable proximal to one end of the elongate body, and at least one lower helically-formed member [lower 120, right-most inclusion in Figure 1] secured to an end of the elongate body 
White is silent as to advancing the rigid inclusion into a bearing layer via a rotary drive system.
Musgrave teaches a foundation system wherein a rigid inclusion [201] is advanced into a bearing layer [106].
Perko teaches a foundation system wherein a rigid inclusion [10] is advanced via a rotational means [Figures 14A-17A].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by adding the additional installation depth into a bearing layer as described by Musgrave to increase the strength, rigidity and bearing capability of the foundation system such that it can accommodate greater loads.  Likewise, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by substituting the rotating diving means as described by Perko when installing the device in an area where driving impact forces are not tolerable.  Additionally, White indicates a rotating driving means can be used rather than an impact driving means.
Regarding claims 18, 20 and 25, Perko further teaches the at least one helical rigid-inclusion is attached to the rotary drive mechanism by means of a tool [52] inserted into the hollow portion [63] of the elongate body of the at least one helical rigid-inclusion to impart a downward insertion with the torsional force being applied against a trailing edge of the top member [via the bayonet connection; Figures 14A-17B].

Regarding claim 26, White further discloses a step of positioning a top member upon an end of the elongate body opposite the at least one lower helically-formed member, prior to installing the object/overlying surface [Paragraphs 14 and 15].  Although White is silent specifically as to whether this is done before the load transfer ballast is added, it would have been obvious to one of ordinary skill in the art to install the rigid inclusions prior to the load transfer ballast when completing a new installation when constructing the system according to Figure 1 where the load transfer platform is entirely above the rigid inclusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619